Citation Nr: 0633068	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of injury to 
left shoulder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from June 1968 to April 
1969, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The veteran and his representative appeared before a Veterans 
Law Judge at a hearing at the Huntington, West Virginia RO in 
July 2006.  A copy of the transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran injured his left shoulder during active duty 
in Vietnam.

2.  The veteran has a current diagnosis of rotator cuff 
muscular tear of the left shoulder and degenerative changes.

3.  The competent medical evidence relates the veteran's 
current left shoulder disability to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, residuals 
of a left shoulder injury to include a rotator cuff tear with 
degenerative changes were incurred as a result of the 
veteran's active duty. 38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In statements and testimony of record, the veteran asserts 
that he has a left shoulder disability due to injuries 
sustained during his service.  The veteran contends that he 
injured his left shoulder in Vietnam while cutting down a 
tree and the tree fell on his left shoulder.  In support of 
his claim, the veteran submitted copies of letters he wrote 
home in late January 1969 and February 1969 referring to a 
left shoulder injury.  Also, he submitted a picture of him in 
a military setting wearing a sling on his left arm.  
Additionally, several family members submitted statements 
reporting that the veteran did not have a left shoulder 
problem prior to service, but returned home complaining of 
left shoulder pain which has continued since that time.  

The veteran's DD 214 shows that he was in Vietnam for 3 
months as a Light Weapons Infantryman and that he received 
the Combat Infantry Badge.  Service medical records do not 
show any complaints, findings, or diagnoses of a left 
shoulder injury in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); 

At a January 2004 VA examination, the examiner noted that the 
veteran's claims file was reviewed and the veteran 
interviewed and examined.  The veteran reported that his left 
shoulder was injured in service when a tree fell on it while 
he was cutting trees.  He reported that he wore a sling for 3 
weeks and then returned to active duty.  He stated that he 
has continued to experience pain in his left shoulder since 
that time.  He reported extensive pain on motion of his left 
shoulder.  A MRI of the left shoulder revealed tears 
involving the anterior labrum and posterior labrum, severe 
degeneration of the superior labrum with a probable small 
tear near the biceps anchor, tendonitis of the intercapsular 
biceps tendon, small glenohumeral joint effusion with biceps 
tendon sheath fluid, degenerative changes of the 
acromioclavicular joint with subluxation and impingement of 
the adjacent supraspinatus musculotendinous junction 
resulting in edema, severe tendonitis of the supraspinatus 
and infraspinatus tendons, and diffuse atrophy of the teres 
minor muscle with tendon intact.  The examiner noted that the 
MRI showed evidence of rotator cuff tear.  The examiner 
opined that the veteran's left shoulder symptoms were as 
likely as not the direct result of his in-service injury in 
January 1969. 

Upon review of the evidence, the Board finds that the 
evidence is in support of a grant of service connection for 
residuals of a left shoulder injury.  Specifically, the 
veteran submitted copies of letters he wrote home, a picture 
of him in the field with a sling on his left arm, and support 
statements from himself and family members verifying that the 
veteran's veteran's left shoulder was injured when he 
returned home after Vietnam.  Additionally, the January 2004 
VA examiner's opinion that the veteran's left shoulder 
symptoms were as likely as not the result of his January 1969 
injury in service provides a specific link between the 
veteran's current left shoulder disability and his service.  

In light of the above medical evidence tending to show that 
the veteran's left shoulder disorder is likely due to trauma 
suffered as a result of an in-service injury in January 1969, 
the Board determines that 38 C.F.R. § 3.102 (2005) should be 
applied in this case.  Under 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in the veteran's favor.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Resolving all reasonable doubt in favor of the veteran, the 
Board determines that the left shoulder disability was 
incurred in service.  Accordingly, entitlement to service 
connection for this disorder is granted. 38 C.F.R. §§ 3.102, 
3.303(a).

Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102 and 
3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  With regard to 
service connection for disorder of the left shoulder, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
implementing the award.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issues of entitlement to service connection 
for residuals of a left shoulder injury, the Board concludes 
that VA's duties to notify and assist do not preclude the 
Board from adjudicating the veteran's claim.   This is so 
because the Board is taking action favorable to the veteran 
in granting service connection for this disorder, and as such 
the decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).




ORDER

Service connection for residuals of a left shoulder injury is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


